TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-20-00470-CV


                                   Carmen O. Lim, Appellant

                                                 v.

                                     M & T Bank, Appellee


                 FROM THE 169TH DISTRICT COURT OF BELL COUNTY
        NO. 316,083-C, THE HONORABLE GORDON G. ADAMS, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Appellant’s brief was due on April 16, 2021. To date, the brief has not been

tendered for filing and is overdue. On May 20, 2021, this Court sent a notice to appellant informing

her that her brief was overdue and that a failure to file a satisfactory response by June 1, 2021,

would result in the dismissal of this appeal for want of prosecution. To date, appellant has not

filed a brief or a motion for extension of time. Accordingly, we dismiss this appeal for want of

prosecution. See Tex. R. App. P. 42.3(b).



                                              __________________________________________
                                              Chari L. Kelly, Justice

Before Chief Justice Byrne, Justices Triana and Kelly

Dismissed for Want of Prosecution

Filed: July 30, 2021